 
Exhibit 10.5
 
COMMERCIAL FINANCING AGREEMENT
 
Commercial Financing Agreement (the "Agreement") made this _____ day of March,
2009, between LUMEA, INC., a Nevada corporation, known or trading as LUMEA
STAFFING OF CA, INC., a Nevada corporation, LUMEA STAFFING, INC.., a Nevada
corporation, and LUMEA STAFFING OF IL, INC., an Illinois corporation, with a
primary business location at 7430 E. Butherus Dr., Suite D, Scottsdale, AZ 85260
with additional business locations as reflected on attached Exhibit “I”
(jointly, individually, severally and collectively hereinafter referred to as
“the "Company"), and PORTER CAPITAL CORPORATION, an Alabama corporation with
offices for the transaction of business located at 292 Madison Avenue, NY, NY,
10017; 38 Grove Street – Building C, Ridgefield, CT 06877; and 2112 First Avenue
North, Birmingham, Alabama 35203 ("Porter Capital"). Company and Porter Capital
agree and shall be legally bound as follows:
 
1.  Purpose of Agreement. Company desires to obtain short-term financing by
selling, transferring, setting over and assigning to Porter Capital certain
accounts receivable and invoices held by Company at a discount below their face
value.
2.  Definitions.
2.1 "Account Receivable" shall mean any right to payment for goods sold, or
leased, and delivered, or services rendered, which is not evidenced by an
instrument or chattel paper.
2.2 "Acceptable Account" shall mean an account conforming to the warranties and
terms set forth herein. 2.3 "Customer" shall mean Company's customer or account
debtor.
2.4 "Collateral" shall mean the intangible or tangible property given as
security for the obligations of Company under this agreement.
2.5 "Credit Problem" shall mean a Customer unable to pay its debts because of
financial problems or insolvency or both, the appointment of any receiver or
trustee for all or a substantial portion of the assets of has been appointed,
has filed a general assignment for the benefit of creditors or had filed against
it an involuntary or voluntary Bankruptcy proceeding.
2.6 "Customer Dispute" shall mean a claim or disagreement, by Customer against
Company at any time, of any kind whatsoever, whether valid or invalid that
reduces the amount collectible from a Customer by Porter Capital.
2.7 “Default” shall have the meaning set forth throughout this Agreement and in
Section 24 hereof.
2.8 “Lockbox Account” shall mean the account established and maintained by
Porter Capital for the purpose of receiving collections on account of any
Accounts Receivable.
2.9 “Misdirected Payment” shall mean any payment received by the Company, its
principals, agents or employees instead of Porter on any Account Receivable
listed on the Invoice Schedule or otherwise sold to Porter Capital pursuant to
Section 9 and Section 21 of this Agreement.
2.10 “Obligations” shall have the meaning set forth in Section 15 hereof.
2.11 “Purchased Receivables” shall mean the Accounts Receivable purchased by
Porter Capital and set forth on the Invoice Schedule.
2.12 "Warranty" shall mean to guarantee, as a material element of this
agreement. Each separate warranty herein shall be deemed to be an independent
condition to Porter Capital's duties and obligations under this agreement.
3.  Tender of Accounts Receivable; Invoices.
3.1 The Company will tender to Porter Capital for purchase pursuant to this
Agreement all of the Accounts Receivable from its Customers with respect to
goods sold and delivered to, or services performed for, such Customers by the
Company by delivering to Porter Capital all invoices to such Customers promptly
after the creation thereof. Porter Capital will forward said invoices to the
Company's Customers, in accordance with Porter Capital's standard procedures,
together with a notice by the Company to its Customers, in the form prescribed
by Porter Capital, of the assignment of payment of said invoices to Porter
Capital.
3.2 In each instance where the Company delivers its Accounts Receivable to
Porter Capital, the Company must simultaneously deliver to Porter Capital an
original invoice, a copy of such invoice, and satisfacto­ry proof of delivery of
goods or services to which the Accounts Receivable relate.

--------------------------------------------------------------------------------


 
COMMERCIAL FINANCING AGREEMENT
 
3.3 Porter Capital will conduct such examination, verification, and credit
investigation of the invoices and the account debtors as it considers necessary,
and will notify the Company as to which of the individual Accounts Receivable
tendered by the Company, if any, Porter Capital elects to purchase from the
Company. Porter Capital shall have the absolute right, in its sole discretion,
to reject any or all of the Accounts Receivable tendered to it by the Company.
From time to time Porter Capital’s underwriting department may ask the Customer
to sign an invoice verification notice in a form substantially the form annexed
hereto as Exhibit C.
4.  Assignment. Those Accounts Receivable which Porter Capital elects to
purchase from the Company shall be listed in an "Invoice Delivery Schedule",
substantially in the form of Exhibit "I" annexed hereto (such form, together
with any schedules and attachments thereto is hereinafter referred to as an
"Invoice Schedule"), executed by the Company and accepted by Porter Capital from
time to time throughout the term of this Agreement. Upon acceptance by Porter
Capital of an Invoice Schedule, the Company shall have been deemed to have sold,
assigned, transferred, conveyed and delivered to Porter Capital, and Porter
Capital shall be deemed to have purchased and received from the Company, all
right, title, and interest of the Company in and to the Accounts Receivable
listed on the Invoice Schedule. Upon the assignment of an Account Receivable,
Porter Capital shall have all of the rights of an unpaid seller of any goods,
the sale of which gives rise to each receivable, including the right of stoppage
in transit, reclamation and replevin. Notwithstanding the foregoing, if the
Company or Porter Capital fails to include in any Invoice Schedule a particular
Account Receivable tendered by the Company to Porter Capital, but Porter Capital
nonetheless pays to the Company the "Purchase Price" (as hereinafter defined)
for such Account Receivable, then Porter Capital shall be presumed conclusively
to have purchased, and the Company shall be presumed conclusively to have sold,
such Account Receivable pursuant to this Agreement, and such Account Receivable
shall be governed by the terms and conditions (including, without limitation,
the Company's representations and warranties to Porter Capital) of this
Agreement. It is understood and agreed that Porter Capital is not assuming any
of the responsibilities or obligations of Company under such Accounts Receivable
but that it is simply taking an assignment of the right to be paid on such
Accounts Receivable which Company has fulfilled in the ordinary course of its
business operations. It is also understood and agreed that Porter Capital will
have no obligation whatsoever to buy any Accounts Receivable from the Company at
any time.
5.  Purchase Price, Reserve Account.
5.1 Purchase Price. Porter Capital agrees to buy the Accounts Receivable set
forth on the Invoice Schedule from the Company at the Purchase Price Percentage
on Exhibit “B” attached of the face value of each such acceptable invoice
(respectively the "Purchase Price" and "Purchased Receivable"). The Purchase
Price for each Purchased Receivable, less the reserve amount described in
Exhibit “B”, shall be paid to the Company in immediately available funds at the
time of purchase.
5.2 Reserve Account. Porter Capital shall establish and maintain a reserve
account (see Exhibit B) for the Company and withhold from each Purchased
Receivable an amount equal to the Purchase Price in paragraph 5.1 above, less
the amount advanced to the Company (the "Reserve Account"). Porter Capital may
increase the reserve amount taken on each Purchased Receivable in its sole
discretion. The Reserve Account may be held and applied by Porter Capital in its
sole discretion against charge backs or any Obligations of the Company to Porter
Capital.
5.3 Rebates. As an inducement to secure full and prompt payment of the Accounts
Receivable upon which Porter Capital agrees to pay the Company, a rebate on each
Purchased Receivable shall be paid in full in accordance with the rebate
schedule annexed hereto as Exhibit "B". Porter Capital shall deliver a Monthly
Reserve Statement and pay any reserves and rebate due on or before the seventh
business day of each month for the prior month. Notwithstanding the previous
sentence, Porter Capital may, in its sole discretion, withhold from time to time
any rebate sums due Company as further security for the re-payment of any and
all Obligations of Company.
6.  Collection of Accounts Receivable. Commencing on the date of this Agreement,
Porter Capital shall administer the collection of all Accounts Receivable
originated by the Company and shall forward an Aged Accounts Receivable Schedule
to the Company weekly. Porter Capital shall have the right of endorsement on all
payments received in connection with each Account Receivable and the Company
hereby appoints Porter Capital the attorney-in-fact and agent of the Company for
this purpose, which appointment is coupled with an interest and is irrevocable
during the term of this Agreement. Porter Capital shall have no liability to the
Company for any mistake in the application of any payment received by it with
respect to any Account Receivable, so long as it acts in good faith without
gross negligence.
2

--------------------------------------------------------------------------------


 
COMMERCIAL FINANCING AGREEMENT
 
7.  Cross-Col lateral ization. If a "Default" (as defined in this Agreement)
shall have occurred and be continuing, Porter Capital shall have the right,
which may be exercised in its sole and absolute discretion at any time and from
time to time during the continuance of such Default, to apply all amounts
collected with respect to Accounts Receivable as follows, before any payment
from such collections shall be made to the Company: (i) against the
un-reimbursed balance of the Purchase Price made by Porter Capital to the
Company with respect to Purchased Receivables; (ii) to the payment of all fees
accrued with respect to the Accounts Receivable purchased by Porter Capital from
the Company, whether or not such fees have become due and payable pursuant to
the terms of this Agreement; and (iii) to the payment of any and all other
liabilities and obligations of the Company to Porter Capital pursuant to this
Agreement, the "Security Agreement" and any other agreement entered into between
Porter Capital and the Company concurrently herewith (the "Transaction
Documents"). For purposes of this paragraph, "Company" shall mean and include
each person named as the Company in the preamble of this Agreement and any
shareholder, parent, subsidiary, controlling person or other affiliate.
8.  Over-Advances. While it is anticipated that the Reserve Account will carry a
positive balance most if not all the time, Porter Capital may, as part of this
Commercial Financing Agreement and to ease the Company's short-term cash-flow
problems, permit the Company to carry an Over-Advance balance on its Reserve
Account. An Over-Advance is defined as a negative balance in the Reserve
Account. Upon the establishment of each such Over-Advance amount, Porter
Capital, in its sole judgment, shall have the right to charge the Company a
one-time processing and administrative fee of up to four percent of each such
amount so established as an Over-Advance. Porter Capital may withhold from the
Accounts Receivable or the sums it normally advances such sums as it deems
necessary to satisfy any Over-Advance or negative balance in the Reserve
Account. Notwithstanding anything contained herein to the contrary, Porter
Capital may terminate the Over-Advance facility at any time without notice to
the Company as it deems fit. Interest shall accrue on the outstanding
Over-Advance balance at the rate of two percent per month.
9.  Collection of Accounts Receivable.
9.1 The Company will instruct all of its Customers obligated with respect to its
Accounts Receivable to mail or deliver payments on such Accounts Receivable
directly to Porter Capital at its address set forth in the preamble of this
Agreement or to such other address that Porter Capital may specify in a written
notice to the Company. Each invoice shall bear the following instructions
prominently displayed in large bold type:
“This invoice has been assigned to Porter Capital Corporation for the account of
LUMEA, INC., a Nevada corporation, known or trading as LUMEA STAFFING OF CA,
INC., a Nevada corporation, LUMEA STAFFING, INC.., a Nevada corporation, and
LUMEA STAFFING OF IL, INC., an Illinois corporation, and must be paid to c/o
Porter Capital Corporation, P. O. Box 12105, Birmingham, AL 35202.”
Such instructions shall not be rescinded or modified without Porter Capital's
prior written consent. If, despite such instructions, the Company shall receive
any payments with respect to any Accounts Receivable purchased by Porter
Capital, it shall receive such payments in trust for the benefit of Porter
Capital, shall segregate such payments from its other funds, and shall deliver
or cause to be delivered to Porter Capital, in the same form as so received with
all necessary endorsements, all such payments received as soon as practicable,
but in no event later than two business days after the receipt thereof by the
Company. If the Company fails to turn over to Porter Capital any checks or other
form of payment received by it, or in the event the Company deposits any such
checks or payments into its own account, the Company must deliver to Porter
Capital either the payment in the identical form received or the cash equivalent
of the amount of the Misdirected Payment within two (2) business days. If the
Company fails to deliver such value within said two (2) business days or if the
Company shall present any invoice to Porter Capital for an advance against which
merchandise has not been shipped, services have not been rendered or work
performed (an “Invalid Invoice”), this shall be an event of default of this
contract, and in addition, as the exact costs to Porter Capital of such actions
by the Company are difficult if not impossible to calculate, the Company shall
pay to Porter Capital the entire invoice amount at once plus liquidated damages
equal to twenty-five percent of the amount so deposited or the Invalid Invoice
amount submitted to Porter Capital.
3

--------------------------------------------------------------------------------


 
COMMERCIAL FINANCING AGREEMENT
 
9.2 Porter Capital shall have the full power and authority to collect each
Account Receivable, through legal action or otherwise, and may, in its sole
discretion, settle, compromise, or assign (in whole or in part) the claim for
any of the Accounts Receivable, or otherwise exercise any other right now
existing or hereafter arising with respect to any of the Accounts Receivable, if
such action will facilitate collection. The amount of any reduction resulting
from any such settlement, compromise, assignment or other collection action
shall reduce the balance otherwise due to the Company hereunder. The Company
acknowledges and agrees that Porter Capital shall have the sole and exclusive
right to commence legal action to collect any Account Receivable. To allow an
interval for checks to clear the federal banking system, Porter Capital shall
have the right to extend constructive receipt of payments that Porter Capital
receives on behalf of the Company by three business days for in state checks
received and by five business days for out of state checks received.
9.3 Should Company receive and deposit or otherwise convert into cash any
payment from any account debtor when such payment was due Porter Capital, and
because the damage to Porter Capital cannot be quantified, the Company may be
held liable to Porter Capital as liquidated damages for three times the amount
of such converted payment or five thousand dollars, whichever is the larger
amount (the “Misdirected Payment Fee”). The enforcement or non-enforcement of
these damages shall not be considered a waiver of any remedy or default, nor
shall it be construed a precedent for future discretionary actions available to
Porter Capital.
9.4 If Porter Capital shall agree that certain Account Debtors' invoices be
eligible for financing between the thirty-first and sixtieth days beyond their
net-thirty due date (i. e., during the period from sixty to ninety days after
their origination date), then these invoices shall be deemed "Special Risk," and
a further charge of one and one-half percent for each fifteen-day period in
which each of these invoices is outstanding will be collected by Porter Capital,
but ninety days after the origination date these Special Risk invoices shall be
deemed a Customer Dispute and shall be charged back to the Company's account.
10.  Payment of Expenses and Taxes; Indemnification. The Company will (a) pay or
reimburse Porter Capital for all of Porter Capital's out-of-pocket costs and
expenses incurred in connection with the preparation and execution of, and any
amendment, supplement or modification to, the Transaction Documents and the
consummation of the transactions contemplated hereby and thereby, including,
without limitation, the fees and disbursements of counsel to Porter Capital, (b)
pay or reimburse Porter Capital for all its costs and expenses incurred with the
enforcement or preservation of any rights under the Transaction Documents, and
the verification of the Accounts Receivable and the credit worthiness of the
Customers, including without limitation, fees and disbursements of counsel to
Porter Capital; (c) pay, indemnify, and hold Porter Capital harmless from, any
and all recording and filing fees and any and all liabilities with respect to,
or resulting from, any delay in paying any stamp, excise, and other taxes, if
any, which may be payable or determined to be payable in connection with the
execution and delivery of, or consummation of any of the transactions
contemplated by, or any amendment, supplement or modification of, or any waiver
or consent under or in respect of, the Transaction Documents; (d)pay for monthly
statements at $0.73 each plus all postage expended by Porter Capital to mail
invoices and otherwise collect the accounts; (e) pay a processing and
administration fee as defined in Exhibit “B” Attached hereto and made a part
thereof; (f) pay for field examinations at the rate of eight hundred fifty
dollars per person per day plus expenses; (g) pay, indemnify and hold Porter
Capital harmless from and against any and all claims, liabilities, obligations,
losses, potential losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind or nature whatsoever, whether threatened,
pending or determined (including attorney's fees and court costs now or
hereafter arising from this Agreement or any activities of the Company (referred
to as the "indemnified liabilities"); provided that the Company shall have no
obligation hereunder to Porter Capital with respect to indemnified liabilities
arising from the gross negligence or willful misconduct of Porter Capital. The
covenants of this paragraph shall survive the termination of this Agreement.
11.  Term.
11.1 This Agreement shall be effective for a period commencing on the date
hereof and continuing until the close of business on the first anniversary of
the date hereof (the "Initial Term"). This Agreement shall be deemed to be
automatically renewed for an additional term of two year at the expiration of
the Initial Term, and thereafter to be automatically renewed for succeeding
two-year terms at the end of the first and each succeeding renewal term, unless
the Company shall deliver written notice of cancellation to Porter Capital not
earlier than ninety days and not later than sixty days prior to the expiration
date of the Initial Term or any succeeding renewal term. No such termination
shall terminate or otherwise affect Company's obligations hereunder incurred or
accrued prior to such termination.
4

--------------------------------------------------------------------------------


 
COMMERCIAL FINANCING AGREEMENT
 
11.2 The Company shall pay Porter Capital an application and due diligence fee
in the amount of $0.00 on the first day of each term hereunder, which amount, at
the option of Porter Capital, may be deducted from any amounts otherwise due
from Porter Capital to the Company.
11.3 The representations, warranties and covenants of the Company and the
remedies of Porter Capital for a breach of such representations, warranties
and/or covenants, shall survive the termination of this Agreement, and such
termination shall not effect the rights of Porter Capital to enforce its
remedies under the Transaction Documents against the Company or against any
collateral after a default by the Company. Upon termination, the Company shall
remain fully responsible to Porter Capital for any Purchased Receivables
purchased prior to such termination. Additionally, Porter Capital shall maintain
its security interest in the Property (as hereinafter defined) of the Company
until all of its Obligations (as hereinafter defined) to Porter Capital have
been paid in full. Both parties agree that they will sign mutual releases on the
termination of this agreement and the satisfaction of all debt and obligations
by the Company to Porter Capital; and that providing the debt and all
obligations to Porter have been paid in full, Porter will promptly sign a UCC-3
termination statement for the Company’s use.
12.  Facility Fee; Credits.
12.1 The rebates set forth in the rebate schedule attached hereto have been
established after negotiations between the Company and Porter Capital on the
assumption that the Company will tender to Porter Capital for purchase hereunder
acceptable Accounts Receivable averaging at least four million dollars a month
(the "Base Purchase Amount") during the Initial Term and each renewal term.
12.2 In further consideration of Porter Capital's undertakings in this
Agreement, the Company shall pay to Porter Capital a fee in an amount equal to
three percent of the Base Purchase Amount (the "Facility Fee") as of the
termination date of the Initial Term and of each renewal term, but the amount
thereof shall be reduced by the total fees paid by the Company to Porter Capital
in each term.
13.  Disputed Accounts Receivable, Re-Purchase, etc.
13.1 Non-Recourse. Porter Capital shall not have any recourse against Company
for unpaid Accounts Receivable, if the reason for non-payment is related to a
Customer's Credit Problem, except under the following circumstances, where
Porter Capital will have immediate recourse against the Company:
13.1.1 if Company mails invoices on Accounts Receivable directly to a Customer;
13.1.2 if Company breaches any warranties, representations, or promises in this
Agreement;
13.1.3 if Company has contributed to or aggravated Customer's credit problem;
13.1.4 if Company and Customer are involved in a Customer Dispute of any kind,
regardless of its validity; or
13.1.5 if Customer asserts a claim of loss or potential loss or offset of any
kind against Company.
13.2 Notice of Dispute. Company agrees to immediately notify Porter Capital of
any Customer Dispute between Company and any of its Customers.
13.3 Re-purchase of Disputed Purchased Receivable. Company shall immediately pay
to Porter Capital the full amount of any Purchased Receivable subject to a
Customer Dispute of any kind, whether or not the same is valid or with merit. If
Company fails to fully settle any Customer Dispute within thirty (30) days,
Porter Capital may, in addition to any other remedy it may have under this
Agreement, charge or sell back the Purchased Receivable to the Company. Invoices
unpaid after ninety days from any Customer without a Credit Problem shall be
deemed to be the subject of a Customer Dispute. Porter Capital may, at its sole
discretion, require Customer to repurchase an account deemed the subject of a
Customer Dispute. The repurchase of an Acceptable Account shall not constitute a
reassignment of such Account, and the security interest therein shall remain in
Porter Capital until expressly released. If after the Company repurchases
Purchased Receivables, whether subject to a Customer Dispute or unpaid after
ninety days, a payments for the Purchased Receivables are received by the
Company, the Company shall immediately deliver the payments to the Lockbox
Account.
14.  Warranties By Company. As an inducement to and as a condition of Porter
Capital's willingness to enter into this Agreement, and with full knowledge that
the truth and accuracy of the warranties in this Agreement are being relied upon
by Porter Capital, Company warrants as follows:
5

--------------------------------------------------------------------------------


 
COMMERCIAL FINANCING AGREEMENT
 
14.1 By its execution of each Invoice Schedule with respect to Accounts
Receivable or acceptance of the Purchase Price with respect to a Purchased
Receivable that:
14.1.1 The Company is the sole owner of such Purchased Receivable and such
Purchased Receivable has not been previously assigned or encumbered in any
manner; the Company has the full power and authority to sell such Purchased
Receivable and its sale to Porter Capital has been duly authorized;
14.1.2 The goods or services listed or referred to in the Purchased Receivable
have been shipped or rendered to the Customer, and the prices and terms of
shipment set forth therein conform in all material respects to the terms of any
related purchase order or agreement with the Customer;
14.1.3 The invoice representing the Purchased Receivable correctly sets forth
the full purchase price of the goods and services covered thereby, and such
amount, less only the applicable trade discounts and allowances stated therein,
if any, is due and owing from the Customer, subject to no set-offs, deductions,
disputes, contingencies or counterclaims against the Company or the invoice, and
payment thereof is not contingent upon fulfillment of any obligation other than
delivery of the goods or services referred to in such invoice; and Company
represents that its invoices do not represent a delivery of merchandise or
services upon consignment, guaranteed sale, or similar term.
14.2 Company is validly existing and in good standing under the laws of the
state in which it is incorporated and is properly licensed and authorized to
operate the business it conducts under its corporate name or any trade name of
and is authorized to do business in every jurisdiction in which it conducts
business. By reason of this Agreement the Company is conducting business in the
State of Alabama.
14.3 Each Customer's business is solvent to best of Company's information and
knowledge.
14.4 Company is, or will be at the time of the purchase by Porter Capital, the
lawful owner of and have good and undisputed title to the Purchased Receivables.
14.5 Company does not own, control or exercise dominion over, in any way
whatsoever, the business of any account-debtor/Customer whose Accounts
Receivable are to be purchased by Porter Capital and shall not change or modify
the terms of any Account Receivable with any Customer unless Porter Capital
first consents to such change in writing. By way of example only, Company shall
not extend a Customer's credit beyond thirty (30) days without Porter Capital's
prior written consent.
14.6 All financial records, statements, books or other documents of Company
furnished to Porter Capital for review at any time, either before or after the
signing of this Agreement, are true and accurate. Company has no outstanding
state, federal, or local tax liabilities, and has filed all tax returns or other
documents as required by law.
14.7 Company will not, under any circumstances or in any manner whatsoever,
interfere with any of Porter Capital's rights under this Agreement or misdirect
any purchase as defined in the attached Exhibit “G”.
14.8 Company shall not factor, finance, give a security interest or sell any of
its Accounts Receivable or any of its property, fixtures or inventory to any
person or entity other than Porter Capital during the term of this Agreement,
nor shall any Accounts Receivable to be purchased under this Agreement be
previously sold, pledged or encumbered by Company or any other person or entity
in any manner whatsoever.
14.9 Company shall not permit the placement of any lien, security interest, or
encumbrance on its fixtures, inventory, or other personal property and chattels
except with the prior written consent of Porter Capital and shall maintain its
property, inventory, and fixtures in good order and in an operating state,
condition, and repair.
Upon the breach of any of the warranties above, the Company will immediately pay
to Porter Capital the entire unpaid balance of the Purchased Receivables
purchased pursuant to this Agreement and any other Obligations of the Company to
Porter Capital.
15.  Security Interest. To secure the payment of any sums which have or may
become due by the Company to Porter Capital under this Agreement and also to
secure any other indebtedness or liability of the Company to Porter Capital,
direct or indirect, absolute or contingent, due or to become due, now existing
or hereafter arising, including all future advances or loans which may be made
at the option of Porter Capital to the Company (hereinafter referred to as
"Obligations"), Company hereby grants, conveys and mortgages to Porter Capital
the Property as defined in the Security Agreement.
6

--------------------------------------------------------------------------------


 
COMMERCIAL FINANCING AGREEMENT
 
16.  Financing Statements and Security Agreement. The Company and/or its
principals shall execute such security agreements as Porter Capital may
reasonably request to perfect the security interest granted hereunder, including
but not limited to the Security Agreement, (a true copy of which is annexed
hereto, made a part hereof and is marked Exhibit "D"), Corporate Resolutions (a
true copy of which is annexed hereto, made a part hereof and is marked Exhibit
"E"; the Performance Covenant and Waiver (a true copy of which is annexed
hereto, made a part hereof and is marked Exhibit "F"). the Misdirected Payment
Agreement (a true copy of which is annexed hereto, made a part hereof and is
marked Exhibit “G”), and a Tax Form 8821 (a true copy of which is annexed
hereto, made a part hereof and is marked Exhibit “H”) listing Porter Capital
Corporation as Appointee for the purpose of notification of delinquent payroll
tax, corporate tax or unemployment tax. The Company hereby authorizes Porter
Capital or its agents or assigns to sign and execute on its behalf, any and all
necessary forms to perfect the security interest granted hereunder. Further, the
Company and/or its principals grant The Porter Capital Group, consisting of
Porter Capital Corporation, Porter Bridge Loan Company and Capital Partners
Leasing, permission to use their experience/story for its marketing endeavors.
17.  Financial Records. During the term of this Agreement, Company agrees to
provide Porter Capital with such financial statements and records and such other
information as may be reasonably requested by Porter Capital from time to time,
and each quarter, within forty-five days following the end of the respective
quarter, shall furnish an updated customer list with customer names, contact
names, addresses, and phone numbers, as well as a complete and current
payables-aging report.
18.  Notice of Levy. Company shall promptly notify Porter Capital of any
attachment or any other legal process levied against Company or any of Company's
Customers. Company's failure to do so shall be a material default hereunder.
19.  No Pledge. Company shall not, at any time during the term of this
Agreement, pledge the credit of Porter Capital to any person or business for any
purpose whatsoever.
20.  Book Entry. Company shall, immediately upon the sale of an Account
Receivable to Porter Capital, make proper entries on its books and records
disclosing the absolute sale and assignment of such Account to Porter Capital.
21.  Misdirected Payments. All remittances received by the Company on any
Account sold to Porter Capital shall be held by the Company in trust as a
fiduciary for Porter Capital, separate and apart from the Company’s own
properties and funds. Notwithstanding that the Company has agreed to pay the
Misdirected Payment Fee, the Company shall, on the next banking day following
the date of receipt of the Misdirected Payment, deliver to Porter Capital either
the payment in the identical form received or the cash equivalent of the amount
of the Misdirected Payment. In the event any goods shall be returned to,
reclaimed, or repossessed by the Company, such goods shall be held by the
Company in trust as a fiduciary for Porter Capital, separate and apart from the
Company’s own property and subject to Porter Capital’s direction and control.
22.  Attorney’s Fees. The Company agrees to reimburse Porter Capital on demand
for the following:
(a)   the actual amount of all fees, costs, and expenses, including but not
limited to attorneys’ fees, which Porter Capital may incur in any action to
enforce this Agreement or any related transaction, or in connection with any
federal or state bankruptcy or insolvency proceeding commenced by or against the
Company, (including but not limited to any complaint to determine
non-dischargeablility of the guarantor’s obligations); and
(b)   the actual fees, expenses, and costs, including but not limited to
photocopying (which, if performed by Porter Capital’s employees, shall be at a
rate of $.25/page), travel, expert witness fees, attorneys’ fees, and all other
fees, costs, and expenses incurred in complying with any subpoena or other legal
process attendant to any litigation in which the Company is a party.
23. Power of Attorney. Company irrevocably appoints Porter Capital, or any
person designated by Porter Capital, its special attorney-in-fact, or agent,
with power to: (1) strike out Company's address on all invoices or statements of
account mailed to Customers and substitute Porter Capital's address; (2) receive
and open all mail addressed to Company or to Company's trade name via Porter
Capital address; (3) endorse the name of Company or Company's trade name on any
checks or other evidences of payment, invoices or other documents that may come
into the possession of Porter Capital on Accounts Receivable or on which Porter
Capital holds a security interest; (4) in Company's name, or otherwise, demand,
sue for, collect, and subject to Company's prior written approval, compromise,
prosecute, or defend any action, claim, or proceedings and give releases for any
and all monies due or to become due; (5) do any and all things reasonably
necessary and proper to carry out the purpose intended by this Agreement. The
authority granted Porter Capital shall remain in full force and effect until all
Accounts Receivable sold and/or assigned to Porter Capital have been paid in
full.
7

--------------------------------------------------------------------------------


 
COMMERCIAL FINANCING AGREEMENT
 
24. Default. Any one or more of the following shall constitute a default
hereunder (a "Default") provided same is not cured by the Company within fifteen
(15) days after receipt of written notice from Porter Capital:
24.1 Company's failure to pay any indebtedness or Obligations (including legal
fees and expenses) to Porter Capital when due;
24.2 Company's breach of any term, provision, warranty, or representation under
this Agreement, or under any other agreement or contract between Company and
Porter Capital, or Obligation of Company to Porter Capital;
24.3 Porter Capital shall reasonably believe that Company is failing to tender
all of its Accounts Receivable to Porter Capital for purchase; or the Company
shall have failed to tender Accounts Receivable aggregating at least twenty
percent of the Annual Base Purchase Amount during any Calendar Quarter; of the
Company shall have failed to tender Accounts Receivable to Porter Capital for
purchase for a period of fifteen or more consecutive business days;
24.4 The Company shall instruct any Customer to mail or deliver payment on
Accounts Receivable to the Company or to any person other than Porter Capital;
24.5 The appointment of any receiver or trustee for all or a substantial portion
of the assets of Company, the filing of a general assignment for the benefit of
creditors by Company or a volun­tary or involuntary filing under any bankruptcy
or similar law which is not dismissed with prejudice within 60 days;
24.6  The issuance of any levies of attachment, execution, tax assessments, or
similar process against the Accounts Receivable which is not released within ten
days;
24.7 If any financial statements, profits-and-loss statements, borrowing
certificates or schedules, or other statements furnished by Company to Porter
Capital prove false or incorrect in any material respect.
24.8  Failure of the Company to pay all taxes to every government agency in a
timely manner.
24.9 Notwithstanding the fifteen (15) day notice period set forth above, the
failure of the Company to timely deliver to Porter Capital any Misdirected
Payment remittance received by the Company on a Purchased Account within two (2)
business days;
24.10 Insolvency, bankruptcy, or dissolution of the Company or a guarantor of
any of the Transaction Documents.
24.11 Failure of the Company to maintain the financial covenants and comply with
the covenants set forth in Exhibit “B”;
24.12 Notwithstanding the fifteen (15) day notice period set forth above,
failure of the Company to cure a Default under the Misdirected Payment
Agreement, the Performance Covenant or a Validity Guaranty within three (3) days
after receipt of written notice from Porter Capital;
25.  Remedies Upon Default. In the event of any default Porter Capital shall
have the following cumulative rights and remedies:
25.1  Declare any Obligations (including any sums still due and owing under any
Purchased Receivable) immediately due and payable;
25.2  Enforce the security interest given hereunder;
25.3  Require Company to assemble any Collateral secured hereunder and the
records pertaining
thereto and make them available to Porter Capital at a place designated by
Porter Capital;
25.4  Enter the premises of Company and take possession of any Collateral not
then in its possession
and of the records pertaining thereto and any other collateral;
25.5  Grant extensions, compromise claims, and settle Accounts Receivable for
less than face value, all without prior notice to Company;
25.6  Use, in connection with any assembly or disposition of the collateral, any
trademark, trade name, trade style, copyright, patent right, or technical
process used or utilized by Company; and
25.7  Return any surplus realized and hold Company liable for any deficiency.
25.8  Interest shall accrue on any outstanding Obligations (including unpaid
legal fees and expenses) at the rate of two percent per month;
25.9  The Company shall pay to Porter Capital as liquidated damages, an amount
of ten percent of the outstanding balance, including unpaid interest, on any
outstanding Obligations; 25.10 Any and all other remedies allowed at law or
under the Alabama Commercial Code.
8

--------------------------------------------------------------------------------


 
COMMERCIAL FINANCING AGREEMENT
 
26.  Binding Effect. This Agreement shall inure to the benefit of and be binding
upon the heirs, executors, administrators, successors, and assigns of both
Company and Porter Capital.
27.  Cumulative Rights. All rights, remedies, and powers granted to Porter
Capital in this Agreement, or in any note or other Agreement given by Company to
Porter Capital, are cumulative and may be exercised singularly or concurrently
with such other rights as Porter Capital may have. These rights may be exercised
from time to time as to all or any part of the pledged collateral as Porter
Capital in its discretion may determine.
28.  Written Waiver. Porter Capital shall not be deemed to have waived any right
or remedy it may have hereunder unless such waiver is in writing and signed by
Porter Capital. A waiver by Porter Capital of a right or remedy under this
Agreement on one occasion shall not be deemed a waiver of a right or remedy on
any subsequent occasion.
29.  Governing Law and Jurisdiction.
29.1 This Agreement is, and shall be deemed to be, a contract entered into under
and pursuant to the laws of the State of Alabama and shall be in all respects
governed, construed, applied and enforced in accordance with the laws of the
State of Alabama. No defense given or allowed by the laws of any other state or
country shall be interposed in any action or proceeding hereon unless such
defense is also given or allowed by the laws of the State of Alabama. The
parties agree that Alabama bears a reasonable relationship to this transaction.
29.2 The parties hereto agree to submit to personal jurisdiction and acknowledge
they are doing business in the State of Alabama in any action or proceeding
arising out of this Agreement and, in furtherance of such agreement, they hereby
agree and consent that without limiting other methods of obtaining jurisdiction,
that personal jurisdiction in any such action or proceeding may be obtained
within or without the jurisdiction of any court located in Alabama and that any
process or notice or motion or other application to any such court in connection
with any such action or proceeding may be served by registered or certified
mail, return receipt requested, to or by personal service at their last known
address whether such address be within or without the jurisdiction of any such
court. In the event of litigation between Porter Capital and the Company, the
Company agrees that any requirement for a bond, be it for any order or other
action in court, shall not exceed two hundred and fifty dollars.
30.  Invalid Provisions. If any provision of this Agreement shall be declared
illegal or contrary to law, it is agreed that such provision shall be
disregarded and this Agreement shall continue in force as though such provisions
had not been incorporated herein. If a law, which applies to this Agreement and
which sets maximum loan charges, is finally interpreted so that the fees and
commissions charged by Porter Capital to Company or other charges collected or
to be collected in connection with this Agreement exceed the permitted limits
under any applicable law or statute, then: (i) any such fee or commission shall
be reduced by the amount necessary to reduce the charges to the permitted limit;
and (ii) any sums already collected from the Company which exceed permitted
limits will be applied and shall be deemed to have been payments in reduction of
the obligations hereunder.
31.  Further Instruments. Company agree that, upon request from time to time of
Porter Capital, it will, at its expense, execute, acknowledge and deliver all
such additional instruments and further assurances and will do or cause to be
done all such further acts and things as may be reasonably necessary to fully
establish, confirm or perfect from time to time the security interest of Porter
Capital in the Collateral and to fully establish, confirm or perfect from time
to time the intention of this Agreement.
32.  No Jury Trial. The Company hereby irrevocably and unconditionally waives,
and Porter Capital by its acceptance of this Agreement irrevocably and
unconditionally waives, any and all right to trial by jury in any action, suit
or counterclaim arising in connection with, out of or otherwise relating to this
Agreement.
33.  Entire Agreement. This instrument contains the entire Agreement between the
parties. Any addendum or modification hereto must be signed by both parties in
order to have any force or effect.
34.  Notices. All notices, demands or requests (collectively, "Notice") made
pursuant to, under or by virtue of this Agreement must be in writing and sent to
the party or parties to whom or to which such Notice is being sent, by certified
or registered mail, return receipt requested, reputable overnight courier or
delivered by hand with receipt acknowledged in writing to the addresses first
hereinabove set forth. All notices shall be deemed given as follows: (a) if by
hand, immediately upon delivery along with said receipt evidencing such by hand
delivery; (b) if certified or registered mail, return receipt requested, postage
prepaid on the fifth (5th) business day after mailing; if by nationally
recognized overnight courier or any other overnight delivery service, on the
first business day after dispatch. All notices may be given either by a party or
such party's attorneys.
9

--------------------------------------------------------------------------------


 
COMMERCIAL FINANCING AGREEMENT
 
35.  Effective Date. This Agreement shall be effective only upon its execution
by a duly authorized officer of Porter Capital.
36.  Duplicate Originals. This Agreement may be executed in any number of
duplicate originals and each such duplicate original shall be deemed to
constitute but one and the same instrument.
37.  Headings, Etc. The headings, titles and captions of various paragraphs of
this Agreement are for convenience of reference only and are not to be construed
as defining or limiting, in any way, the scope or intent of the provisions
hereof.
10

--------------------------------------------------------------------------------


 
COMMERCIAL FINANCING AGREEMENT
 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date and year first above written.
 
 
 
LUMEA, INC.,
DBA LUMEA STAFFING OF CA, INC., LUMEA STAFFING, INC. AND LUMEA STAFFING OF IL,
INC
             
 
  
 
By:
/s/ Edmond L. Lonergan           President, a duly authorized officer  

 
 
 
 
LUMEA, INC.,
DBA LUMEA STAFFING OF CA, INC., LUMEA STAFFING, INC. AND LUMEA STAFFING OF IL,
INC
             
 
  
 
By:
/s/ James C. Marshall           CFO, a duly authorized officer  

 
 
 

State of _______________       County of __________________      

 
I, the undersigned notary public in and for said county and state, hereby
certify that Edmond L. Lonergan whose names as President of the LUMEA, INC. DBA
LUMEA STAFFING OF CA, INC., LUMEA STAFFING, INC. AND LUMEA STAFFING OF IL, INC.,
a corporation, is signed to the foregoing instrument and who are known to me and
acknowledged before me on this day that being informed of the contents of the
instrument, they, as such officer and with authority, executed the same
voluntarily.
 
Given under my hand and official seal this the _______ day of
___________________________, 2009.
 

       
(Seal)
          Notary Public       My Commission Expires:  ________________          

 
 
11

--------------------------------------------------------------------------------


 
COMMERCIAL FINANCING AGREEMENT
 
 

State of _______________       County of __________________      

 
I, the undersigned notary public in and for said county and state, hereby
certify that James C. Marshall whose names as CFO of the LUMEA, INC. DBA LUMEA
STAFFING OF CA, INC., LUMEA STAFFING, INC. AND LUMEA STAFFING OF IL, INC., a
corporation, is signed to the foregoing instrument and who are known to me and
acknowledged before me on this day that being informed of the contents of the
instrument, they, as such officer and with authority, executed the same
voluntarily.
 
Given under my hand and official seal this the _______ day of
___________________________, 2009.
 

       
(Seal)
          Notary Public       My Commission Expires:  ________________          

 
 
 
 
 
PORTER CAPITAL CORPORATION
             
 
  
 
By:
/s/ Ron Williamson           EVP, a duly authorized officer  

 
 
12

--------------------------------------------------------------------------------


 
COMMERCIAL FINANCING AGREEMENT
 
EXHIBIT "B"
 
Line of Credit
Upon the mutual execution of this Agreement, Porter Capital will open an
accounts receivable line of credit in the amount of $5,000,000 for the Company.
In exchange for said line, Company shall pay a commitment fee of $0 upon
execution of this document and each renewal term hereunder.
 
Fees
The Company shall pay a Service Fee on all monies borrowed equal to 0.65%,
charged monthly on the outstanding principal balance.
 
Interest
Interest shall be charged by Porter Capital at the Prime Rate plus two percent
on an annualized basis, charged daily, collected monthly. Prime is defined as
the rate published in the Wall Street Journal.
 
Advances and Reserves
The Advance Amount shall be up to ninety percent of each invoice, with
concentration limited to twenty percent of eligible accounts receivable, and the
Reserve Amount shall be ten percent of each invoice and shall be held by Porter
Capital in the Reserve Account. If Porter Capital exercises its right under
Section 13.3 of the Agreement to charge back or cause customer to repurchase an
account deemed the subject to a Credit Dispute, Porter Capital shall
nevertheless continue to collect the account. Porter Capital will continue to
list the account on the aged receivable list and will charge an administrative
fee of one percent of the amount of said invoice per fifteen days to continue
its collection efforts. If payment on the account is made to the Company on an
account deemed the subject to a Credit Dispute, the proceeds will be immediately
deposited in the Lockbox Account. Failure by the Company to deliver the proceeds
of an account deemed the subject to a Credit Dispute to Porter Capital shall be
deemed a Misdirected Payment and the Company shall pay Porter Capital on all
advances interest at the greater of (i) 12.0% per annum and (ii) or the Prime
Rate as determined by Citibank, N.A. plus 6% on an annualized basis, charged
daily, collected at the end of each month until all advances are paid in full
and all Obligations are satisfied.
 
Miscellaneous Covenants
The Company represents and warrants that funds provided to the Company by Porter
Capital shall only and exclusively be used for Company purposes; the transfer or
use of any such funds by any affiliates or parent of the Company shall
constitute a material breach of this Agreement.
 
Lockbox
Collections shall be made to a lockbox located in Ridgefield, Connecticut, or
Birmingham, Alabama, as mutually agreed on by the Company and Porter Capital.
 
13

--------------------------------------------------------------------------------


 
COMMERCIAL FINANCING AGREEMENT
 
Lumea Staffing of Il, Inc. Exhibit B
 
Rebate Schedule
The "Purchased Receivables" shall be bought at a discount of *ninety-four and
three quarters percent of their face amount. A rebate for prompt payment will be
paid to the Company by Porter Capital as follows:
 
If the invoice is paid by
the Customer
between:
The amount rebated
to the Company
will be:
The net charge
to the Company
will be:
1-30 days
3.30%
1.65%
31-60 days
1.65%
3.30%
61-90 days
0%
4.95%

 
Advances and Reserves
The Advance Amount shall be up to eighty percent of each invoice, with
concentration limited to twenty percent of eligible accounts receivable, and the
Reserve Amount shall be fifteen and five hundredths percent of each invoice and
shall be held by Porter Capital in the Reserve Account. If Porter Capital
exercises its right under Section 13.3 of the Agreement to charge back or cause
customer to repurchase an account deemed the subject to a Credit Dispute, Porter
Capital shall nevertheless continue to collect the account. Porter Capital will
continue to list the account on the aged receivable list and will charge an
administrative fee of one percent of the amount of said invoice per fifteen days
to continue its collection efforts. If payment on the account is made to the
Company on an account deemed the subject to a Credit Dispute, the proceeds will
be immediately deposited in the Lockbox Account. Failure by the Company to
deliver the proceeds of an account deemed the subject to a Credit Dispute to
Porter Capital shall be deemed a Misdirected Payment and the Company shall pay
Porter Capital on all advances interest at the greater of (i) 12.0% per annum
and (ii) or the Prime Rate as determined by Citibank, N.A. plus 6% on an
annualized basis, charged daily, collected at the end of each month until all
advances are paid in full and all Obligations are satisfied.
 
Miscellaneous Covenants
The Company represents and warrants that funds provided to the Company by Porter
Capital shall only and exclusively be used for Company purposes; the transfer or
use of any such funds by any affiliates or parent of the Company shall
constitute a material breach of this Agreement.
 
Lockbox
Collections shall be made to a lockbox located in Ridgefield, Connecticut, or
Birmingham, Alabama, as mutually agreed on by the Company and Porter Capital.
 
 
14

--------------------------------------------------------------------------------


 
COMMERCIAL FINANCING AGREEMENT
Exhibit C
PORTER CAPITAL CORPORATION
Working Capital Overnight™
2112 First Avenue North, Birmingham, Alabama 35203 R 205-322-5442
Fax: 205-322-7719 R Offices in New York and Connecticut
 
[date]
 
[name and address of account
debtor]                                                                                      
 
Re:    Invoice Acknowledgement Agreement
 
Ladies and Gentlemen:
 
________________________________ (“Vendor”) has requested that we accept an
assignment of the invoice(s) listed below (the “Invoices”). Accordingly, payment
of the Invoices must be made directly to us at Porter Capital Corporation, P.O.
Box 12105, Birmingham, AL 35202.
 
To induce us to accept and rely upon this agreement, please confirm that the
Invoices will be paid to us without setoff, defense, counterclaim or recoupment.
For our mutual benefit, should litigation arise between us relating to our
relationship with the Vendor, the prevailing party shall be entitled to recover
all costs, expenses, and actual attorney’s fees. The signor below is duly
authorized to sign this agreement. The Invoices are:


DATE
INVOICE NUMBER
AMOUNT
         
$_______________
         
$_______________


Please feel free to contact us should you have any question regarding this
letter agreement.
 
 
 

    Very truly yours,          
 
 
PORTER CAPITAL CORPORATION
             

 
CONFIRMED:
[name of borrower]
By:  _______________________________
Title:  ______________________________
 
ACCEPTED AND AGREED TO:
[name of account debtor]
By:  _______________________________
Title:  ______________________________
 
15

--------------------------------------------------------------------------------



Security Agreement
EXHIBIT "D"
SECURITY AGREEMENT
 
Agreement (the "Agreement") made this _______ day of March, 2009, between LUMEA,
INC., a Nevada corporation, known or trading as LUMEA STAFFING OF CA, INC., a
Nevada corporation, LUMEA STAFFING, INC.., a Nevada corporation, and LUMEA
STAFFING OF IL, INC., an Illinois corporation, with a primary business location
at 7430 E. Butherus Dr., Suite D, Scottsdale, AZ 85260 with additional business
locations as reflected on attached Exhibit “I” (jointly, individually, severally
and collectively hereinafter referred to as “the "Company"), and PORTER CAPITAL
CORPORATION, an Alabama corporation with offices for the transaction of business
located at 292 Madison Avenue, NY, NY, 10017; 38 Grove Street – Building C,
Ridgefield, CT 06877; and 2112 First Avenue North, Birmingham, Alabama 35203
("Porter Capital"). Company and Porter Capital agree and shall be legally bound
as follows:
W I T N E S S E T H
WHEREAS, Porter Capital and Company have this day entered into a commercial
financing agreement and other related documents wherein Porter Capital has
agreed to purchase, at a discount, certain accounts receivables and/or invoices
of the Company under certain terms and conditions (collectively the "Commercial
Financing Agreement"); and WHEREAS, in order to secure the Company's payment of
any sums which may become due under the Commercial Financing Agreement, Company
is granting Porter Capital a security interest in all of its personal property
and assets of any nature, including but not limited to its inventory, equipment,
trade fixtures, good will, and accounts receivables all as more particularly set
forth below; NOW, THEREFORE, it is agreed as follows:
 
1.  Granting of Security Interest. To secure the payment of any sums which have
or may become due by the Company to Porter Capital pursuant to the Commercial
Financing Agreement and also to secure any other indebtedness or liability of
the Company to Porter Capital, direct or indirect, absolute or contingent, due
or to become due, now existing or hereafter arising, including all future
advances or loans which may be made at the option of Porter Capital to the
Company (hereinafter referred to as "Obligations"), Company hereby grants and
conveys to Porter Capital a security interest in, and mortgages to Porter
Capital the "Property" as defined in paragraph 2 below. The Company and Porter
Capital agree that at the termination of this agreement both parties shall
exchange mutual releases of all claims, each against the other, and that no
liens against the Company’s assets shall be lifted until such releases are
signed by both parties.
2.  "The Property". All of the following, whether now existing or hereafter
arising, shall be deemed secured and mortgaged by this Agreement (the
"Property"): (a) all of the Company's accounts, proceeds from accounts, contract
rights, instruments, documents, chattel paper, copyrights, patents, computer
codes, software, trademarks, other intellectual property rights, any property
rights not specifically set forth herein which may be specific to the business
of the company, and general intangibles, as such terms are defined in the
Uniform Commercial Code, as enacted in the State of Alabama ("UCC"); (b) all
forms of obligations owing to the Company, including but not limited to all tax
refunds and tax refund claims, letters of credit and all proceeds thereof; (c)
all guarantees, security, and liens which the Company may hold for the payment
or performance of any item of Property (including, without limitation, all
rights of stoppage in transit, replevin, and reclamation and as an unpaid vendor
or lienor); (d) all rights to goods represented by any item of Property or the
sale of which goods gave rise to any item of Property including, without
limitation, all rights upon return, replevin, or repossession of such goods, all
documents of title, warehouse receipts, bills of lading, books, records and
other documents relating to any of the Property; (e) the Company's goodwill; (f)
all books, records, and lists, in whatever form maintained; (g) all the
Company's inventory, wherever located, whether in the Company's or some other
person's possession, including, without limitation, all raw materials, supplies
work in process, and finished products manufactured by and/or held for sale or
lease or to be furnished in connection with the Company's business, as well as
any and all computer code, software, software products, or databases; (h) all
equipment (as defined in the UCC), whether in the Company's or some other
person's possession, including, without limitation, all machinery, accessories,
motors, controls, engines, dies, tools, jigs, benches, tables, computers and
data fixtures, and all substitutions, accretions, replacements, and additions
thereto and all other component and auxiliary parts used in connection therewith
or attached thereto; (I) any other property of the Company of any kind or nature
coming into Porter Capital's actual or constructive possession, custody or
control, or in transit to Porter Capital or his agent for whatever purpose, and
all proceeds of any item of Property and all proceeds of such proceeds,
including, without limitation, all payments under any indemnity, warrant or
guaranty payable with respect to the Property, all awards for taking by eminent
domain, and all proceeds of fire or other insurance.
16

--------------------------------------------------------------------------------


 
Security Agreement
 
3.  Representations and Warranties. Company represents and warrants to Porter
Capital as follows:
(a   To pay and perform all of the Obligations secured by this Agreement in
accordance with their respective terms.
(b   To defend title to the Property against all persons and against all claims
and demands whatsoever, which Property, except for the security interest granted
hereby, is lawfully owned by the Company and is now free and clear of any and
all liens, security interests, claims, charges, encumbrances, taxes and
assessments except as may be set forth specifically herein.
(c   On demand of Porter Capital to do the following: (i) furnish further
assurances of title; (ii) execute any written agreement or do any other acts
necessary to effectuate the purposes and provisions of this Agreement; and (iii)
execute any instrument or statement required by law or otherwise in order to
perfect, continue or terminate the security interest of Porter Capital in the
Property and pay all costs of filing in connection therewith.
(d   To retain possession of the Property during the existence of this Agreement
and not to sell, exchange, assign, loan, deliver, lease, mortgage or otherwise
dispose of same, other than in the ordinary course of business, without the
written consent of Porter Capital. Although proceeds of the Property are covered
herein, Porter Capital in no way has authorized sale of the Property by the
Company.
(e   To keep the Property at the principal office of the Company and not to
remove the same, except in the ordinary course of business, without the prior
written consent of Porter Capital.
(f    To keep the Property free and clear of all liens, charges, encumbrances,
taxes and assessments.
(g   To pay, when due, all taxes, assessments, and license fees relating to the
Property.
(h   To keep the Property, at the Company's own cost and expense, in good repair
and condition and not to misuse, abuse, waste, or allow to deteriorate except
for normal wear and tear and to make the same available for inspection by Porter
Capital at all reasonable times.
(i    To keep the Property insured against loss or potential loss by fire
(including extended coverage), theft and other hazards as Porter Capital may
require and to obtain collision insurance if applicable. Policies shall be in
such form and amounts and with such companies as Porter Capital may designate.
Policies shall be obtained from responsible insurers authorized to do business
in the state in which the Property is located. Certificates of insurance or
policies, payable to the respective parties as their interest may appear, shall
be deposited with Porter Capital who is authorized, but under no duty, to obtain
such insurance upon the failure of the Company to do so. Company shall give
immediate written notice to Porter Capital and to insurers of loss or potential
loss or damage to the Property and shall promptly file proofs of loss or
potential loss with insurers. Company hereby appoints Porter Capital its
attorney-in-fact in obtaining, adjusting and canceling any such insurance and
endorsing settlement drafts and hereby assigns to Porter Capital all sums which
may become payable under such insurance, including return premiums and
dividends, as additional security for the Obligations.
(j    To immediately notify Porter Capital in writing of any change in or
discontinuance of Company's place or places of business and/or residence.
4. Events of Default. If any of the following occur ("Event of Default"), Porter
Capital may, but shall not be required to, without presentment or demand,
declare the immediate payment of the Obligations, with all accrued interest, if
any, and all applicable charges due thereunder:
(a   upon the non-payment by Company of any amount when due or any other default
under the Commercial Financing Agreement or any other agreement between Porter
Capital and the Company;
(b   the failure by the Company to comply with or perform any provision of this
Agreement;
(c   any false or misleading representations or warranties made or given by the
Company in connection with this Agreement;
(d   upon the non-payment by Company of any charges of rent under any premises
or equipment leases used by the Company to operate its business, or the failure
to comply with any terms of any such lease, which is not cured within the time
and in the manner provided for in the lease.
(e   upon the further surrender, transfer, pledging, assignment or granting of a
security interest by Company in the Property without the prior written consent
of Porter Capital;
(f    upon the attachment of any further lien on the Property; or
(g   the appointment of any receiver or trustee for all or a substantial portion
of the assets of Company;
17

--------------------------------------------------------------------------------


 
Security Agreement
 
(h   a general assignment for the benefit of creditors by Company or a voluntary
or involuntary filing under any bankruptcy or similar law which is not dismissed
with prejudice within 60 days;
(i    the failure of the Company to pay all taxes to every government agency in
a timely manner.
5. Acceleration. In the event Company shall have failed to cure an Event of
Default within the specified time period and Porter Capital has declared the
Obligations due, interest on the Obligations and any other amounts due under the
Continuing Guaranty or this Agreement shall accrue at the rate of eighteen
percent per annum or the highest legal interest rate, whichever is greater. This
shall not constitute an extension of time for the payment of any Obligations or
other sums due to Porter Capital.
6. Remedies. If any Event of Default shall occur, which remains uncured, Porter
Capital, in addition to any other rights and remedies it may have at law,
including those set forth below, and shall have and may exercise immediately and
without demand, any and all rights and remedies granted to a secured party upon
default under the UCC or such other measures as Porter Capital deems necessary
to preserve its security interest in the Property.
(a   If an Event of Default shall occur and the Company elects to declare the
Obligations due and payable in accordance with this Agreement, and the Company
fails to cure its default or pay the Obligations; Porter Capital may, but shall
not be obligated to, sell, assign and deliver the Property at public or private
sale, for cash, upon credit or for future delivery with or without advertisement
of the time, place or terms of sale except that if the sale be a private sale,
ten (10) days notice in writing from Porter Capital of the time and place of
sale and the terms of sale shall be given to the Company. In case of any sale on
credit or for future delivery, the Property sold shall be retained by Porter
Capital until the sale price is paid, but Porter Capital shall incur no
liability if the purchaser fails. to take up and pay for the Property sold, in
which event the Property may again be sold. At any sale, Porter Capital may
purchase the Property sold, free from all right of redemption of the Company
which is hereby waived and released.
(b   In case of any sale, Porter Capital may first deduct all expenses of
collection, sale and delivery of the Property sold and any expenses incidental
thereto, including, but not limited to reasonable attorneys' fees, brokerage
commissions and transfer taxes, and may then apply the residue to any liability
of the Company under the Obligations, and shall return the surplus, if any, to
the Company. Any sale conducted upon the foregoing terms shall be deemed
commercially reasonable.
(c   The Company agrees that Porter Capital shall have the right to continue to
retain the Property until such time that Porter Capital in its reasonable
judgment believes that an advantageous price can be secured for the Property;
Porter Capital shall not be liable to the Company for any loss or potential loss
in the value of the Property by reason of any such retention of the Property by
Porter Capital. If Porter Capital shall not commence to dispose of the Property
within ninety (90) days after the right to dispose of the Property shall have
accrued, then the Company shall have the right, at any time thereafter, and
prior to the time that Porter Capital shall commence to dispose of the Property
to request of Porter Capital that it dispose of the Property or the Company
itself at its own cost and expense, have the right to dispose of the Property
provided, however, that in the case of the former, Porter Capital shall not be
obligated to dispose of the Property unless the net proceeds to be received
therefrom shall be sufficient to satisfy in full the then obligations of the
Company to Porter Capital, and that in the case of the latter, any disposition
of the Property by the Company must be upon terms and conditions consented to by
Porter Capital, and Porter Capital shall be obligated to give such consent if
the net proceeds to be received from such disposition shall be sufficient to
satisfy in full the then Obligations of the Company to Porter Capital.
(d   Porter Capital shall not be liable to the Company for any agents' or
brokers' fees incurred in connection with the sale of the Property.
7. Uniform Commercial Code. The UCC of the State of Alabama shall govern the
rights, duties and remedies of the parties and any provisions herein declared
invalid under any law shall not invalidate any other provisions of this
Agreement. The Company hereby authorizes Porter Capital or its agents or assigns
to sign and execute on the Company's behalf any and all necessary UCC-1 forms to
perfect the Security Agreement interest herein above granted to Porter Capital.
8.  No Offsets. The Company covenants and warrants that it is now the owner of
the Property and that there are no defenses or offsets to this Agreement or to
the Continuing Guaranty which it secures.
9.  Attorney-in-Fact. The Company hereby irrevocably appoints Porter Capital as
its attorney-in-fact in connection with the Property and to execute and file on
its behalf any financing statements, or other statements in connection therewith
with the appropriate public office.
18

--------------------------------------------------------------------------------


 
Security Agreement
 
10. Joint and Several Liability. In the event this Agreement is executed by more
than one person, firm or corporation, the liability of the "Company" hereunder
shall be joint and several.
11. Reimbursement. The Company agrees that, with or without notice or demand, it
will reimburse Porter Capital, for all costs and expenses (including, without
limitation, reasonable attorney's fees) incurred by Porter Capital in connection
with the collection of the Obligations or any portion thereof or in any action
or proceeding brought by Porter Capital to enforce the obligations of the
Company under this Agreement. Porter Capital shall have the right but not the
obligation to examine the Company's books and records at any time during
reasonable business hours once per quarter, the expense of such field
examination to be charged against the Company. In the event of a default under
this agreement, Porter Capital shall have the right to examine the Company's
books once a month and the Company shall pay for this expense.
12.  Application of Payments. All moneys available to Porter Capital for
application in payment or reduction of the Obligations may be applied by Porter
Capital in such manner and in such amounts and at such time or times and in such
order, priority and proportions as Porter Capital may see fit to the payment or
reduction of such portion of the Obligations as Porter Capital may elect.
13.  Successors and Assigns. Each reference herein to Porter Capital shall be
deemed to include its successors and assigns, in whose favor the provisions of
this guaranty shall also inure. Each reference herein to the Company shall be
deemed to include the heirs, executors, administrators, legal representatives,
successors and assigns of the Company, all of whom shall be bound by the
provisions of this Agreement, provided, however, that the Company shall in no
event or under any circumstance have the right, without obtaining the prior
written consent of Porter Capital, to assign or transfer the Company's
obligations and liabilities under this Agreement, in whole or in part, to any
other person, party or entity.
14.  Non-Waiver. No delay on the part of Porter Capital in exercising any right
or remedy under this Agreement or failure to exercise the same shall operate as
a waiver in whole or in part of any such right or remedy. No notice to or demand
on the Company shall be deemed to be a waiver of the obligation of the Company
or the right of Porter Capital to take further action without notice or demand
as provided in this Agreement.
15.  Further Modification. This Agreement may only be modified, amended, changed
or terminated by an agreement in writing signed by Porter Capital and the
Company. No waiver of any term, covenant or provision of this Agreement shall be
effective unless given in writing by Porter Capital and if so given by Porter
Capital shall only be effective in the specific instance in which given.
16.  Unconditional Agreement. The Company acknowledges that this Agreement and
the Company's obligations under this Agreement are and shall at all times
continue to be absolute and unconditional in all respects, and shall at all
times be valid and enforceable irrespective of any other agreements or
circumstances of any nature whatsoever which might otherwise constitute a
defense to this Agreement and the obligations of the Company under this
Agreement or the obligations of any other person or party relating to this
Agreement or the obligations of the Company thereunder or otherwise with respect
to the Obligations. This Agreement sets forth the entire agreement and
understanding of Porter Capital and the Company, and the Company absolutely,
unconditionally and irrevocably waives any and all rights to assert any defense,
set-off, counterclaim or cross claim of any nature whatsoever with respect this
Agreement or the obligations of any other person or party (including, without
limitation, Company) relating to this Agreement or the obligations of the
Company hereunder or otherwise with respect to the Obligations in any action or
proceeding brought by Porter Capital to collect the Obligations, or any portion
thereof, or to enforce the obligations of the Company under this Agreement. The
Company acknowledges that no oral or other agreements, understandings,
representations or warranties exist with respect to the obligations of the
Company under this Agreement, except those specifically set forth in this
Agreement.
17.  No Jury Trial. The Company hereby irrevocably and unconditionally waives,
and Porter Capital by its acceptance of this Agreement irrevocably and
unconditionally waives, any and all right to trial by jury in any action, suit
or counterclaim arising in connection with, out of or otherwise relating to this
Agreement.
18.  No Subrogation. Notwithstanding any payments made by the Company pursuant
to the provisions of this Agreement, the Company shall have no right of
subrogation in and to the Commercial Financing Agreement or any other security
held by or available to Porter Capital for the Obligations or the payment
thereof until the Obligations have been paid in full to Porter Capital.
19.  Actions and Proceedings. Porter Capital may, but shall not be obligated to
appear in and defend any action or proceeding brought with respect to the
Property and to bring any action or proceeding, in the name and on behalf of
Company, which Porter Capital, in its discretion, feels should be brought to
protect its interest in the Property.
19

--------------------------------------------------------------------------------


 
Security Agreement
 
20.  Further Instruments. Company agree that, upon request from time to time of
Porter Capital, it will, at its expense, execute, acknowledge and deliver all
such additional instruments and further assurances and will do or cause to be
done all such further acts and things as may be reasonably necessary to fully
establish, confirm or perfect from time to time the security interest of Porter
Capital in the Property.
21.  Governing Law. This Agreement is, and shall be deemed to be, a contract
entered into under and pursuant to the laws of the State of Alabama and shall be
in all respects governed, construed, applied and enforced in accordance with the
laws of the State of Alabama. No defense given or allowed by the laws of any
other state or country shall be interposed in any action or proceeding hereon
unless such defense is also given or allowed by the laws of the State of
Alabama.
22.  Jurisdiction. All of the parties hereto agree to submit to personal
jurisdiction and acknowledge they are doing business in the State of Alabama for
any action or proceeding arising out of this Agreement and, in furtherance of
such agreement, they hereby agree and consent that without limiting other
methods of obtaining jurisdiction, that personal jurisdiction in any such action
or proceeding may be obtained within or without the jurisdiction of any court
located in Alabama and that any process or notice or motion or other application
to any such court in connection with any such action or proceeding may be served
by registered or certified mail, return receipt requested, to or by personal
service at their last known address whether such address be within or without
the jurisdiction of any such court.
23.  Notices. All notices, demands or requests (collectively, "Notice") made
pursuant to, under or by virtue of this Agreement must be in writing and sent to
the party or parties to whom or to which such Notice is being sent, by certified
or registered mail, return receipt requested, reputable overnight courier or
delivered by hand with receipt acknowledged in writing to the addresses first
hereinabove set forth. All notices (a) shall be deemed given when received in
accordance herewith and (b) may be given either by a party or such party's
attorneys.
24.  Duplicate Originals. This Agreement may be executed in any number of
duplicate originals and each such duplicate original shall be deemed to
constitute but one and the same instrument.
25.  Headings, Etc. The headings, titles and captions of various paragraphs of
this Agreement are for convenience of reference only and are not to be construed
as defining or limiting, in any way, the scope or intent of the provisions
hereof.
 
20

--------------------------------------------------------------------------------


 
Security Agreement
 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date and year first above written.
 
 
 
LUMEA, INC.,
DBA LUMEA STAFFING OF CA, INC., LUMEA STAFFING, INC. AND LUMEA STAFFING OF IL,
INC
             
 
  
 
By:
/s/ Edmond L. Lonergan           President, a duly authorized officer  

 
 
 
 
LUMEA, INC.,
DBA LUMEA STAFFING OF CA, INC., LUMEA STAFFING, INC. AND LUMEA STAFFING OF IL,
INC
             
 
  
 
By:
/s/ James C. Marshall           CFO, a duly authorized officer  

 
 
 

State of _______________       County of __________________      

 
I, the undersigned notary public in and for said county and state, hereby
certify that Edmond L. Lonergan whose names as President of the LUMEA, INC. DBA
LUMEA STAFFING OF CA, INC., LUMEA STAFFING, INC. AND LUMEA STAFFING OF IL, INC.,
a corporation, is signed to the foregoing instrument and who are known to me and
acknowledged before me on this day that being informed of the contents of the
instrument, they, as such officer and with authority, executed the same
voluntarily.
 
Given under my hand and official seal this the _______ day of
___________________________, 2009.
 

       
(Seal)
          Notary Public       My Commission Expires:  ________________          

 
 
21

--------------------------------------------------------------------------------


 
Security Agreement
 
 

State of _______________       County of __________________      

 
I, the undersigned notary public in and for said county and state, hereby
certify that James C. Marshall whose names as CFO of the LUMEA, INC. DBA LUMEA
STAFFING OF CA, INC., LUMEA STAFFING, INC. AND LUMEA STAFFING OF IL, INC., a
corporation, is signed to the foregoing instrument and who are known to me and
acknowledged before me on this day that being informed of the contents of the
instrument, they, as such officer and with authority, executed the same
voluntarily.
 
Given under my hand and official seal this the _______ day of
___________________________, 2009.
 

       
(Seal)
          Notary Public       My Commission Expires:  ________________          

 
 
 
 
 
 
PORTER CAPITAL CORPORATION
             
 
  
 
By:
/s/ Ron Williamson           EVP, a duly authorized officer  

 
 
22

--------------------------------------------------------------------------------


 
EXHIBIT "E"
 
CERTIFIED COPY OF RESOLUTIONS
 
 
"RESOLVED, that the Commercial Financing Agreement dated as of the _____ day of
March, 2009 between this company and PORTER CAPITAL CORPORATION and all other
agreements and documents connected therewith be, and the same hereby are,
approved on the terms and conditions as set forth therein;
 
"RESOLVED, that any officer of this company be, and he hereby is, authorized and
directed to enter into said agreement and all other agreements and documents
connected therewith and to execute the same for and on behalf of this company on
the terms and conditions set forth therein;
 
"RESOLVED, that any officer of this company be, and he hereby is, authorized and
directed to negotiate, agree upon, execute and deliver, from time to time, in
the name of and on behalf of, this company, such agreements, amendments and
supplements to said agreement or any other agreement or documents connected
therewith, documents, instruments, certificates, notices, and further
assurances, and to perform any and all such acts and things as may be required
by PORTER CAPITAL CORPORATION in connection with said agreement or any other
agreement or document connected therewith, or may to him seem necessary or
proper to implement and effect complete consummation of said agreement or any
other agreement or document connected therewith in all respects and the purposes
set forth in these resolutions;
 
"RESOLVED, that these regulations shall remain in full force and effect until
written notice of their amendment or repeal shall be received by PORTER CAPITAL
CORPORATION and until all indebtedness and obligations arising out of said
agreement and all other agreements and documents connected therewith shall have
been paid and satisfied in full."
 
The undersigned, James C. Marshall, as the duly constituted Secretary of LUMEA,
INC, DBA LUMEA STAFFING OF CA, INC., LUMEA STAFFING, INC. AND LUMEA STAFFING OF
IL, INC. hereby certifies that the foregoing is a true and correct copy of the
resolutions duly adopted at a meeting of the Board of Directors of LUMEA, INC,
DBA LUMEA STAFFING OF CA, INC., LUMEA STAFFING, INC. AND LUMEA STAFFING OF IL,
INC., duly called, noticed, and held on the _____ day of March, 2009, at which
meeting there was at all times present and acting a quorum of the members of
said Board; that said resolutions are in full force and effect; that the
following is a true and correct list of the present officers of the corporation:
 

       
Edmond L. Lonergan 
President/Director  
 
    James C. Marshall  Secretary/Treasurer/CFO/Director         
 
 

 
23

--------------------------------------------------------------------------------


 
 
and that the following is a true and correct list of the present shareholders of
the corporation:
 



EMTA HOLDINGS, INC.   
100%
     


 

           
 
  
 
 
/s/ James C. Marshall          
James C. Marshall
Secretary of the Corporation
                (SEAL)      Dated:  _________________________              

 
 
24

--------------------------------------------------------------------------------


 
EXHIBIT "E"
 
CERTIFIED COPY OF RESOLUTIONS
 
"RESOLVED, that the Commercial Financing Agreement dated as of the _______ day
of March, 2009 between this company and PORTER CAPITAL CORPORATION and all other
agreements and documents connected therewith be, and the same hereby are,
approved on the terms and conditions as set forth therein;
 
"RESOLVED, that any officer of this company be, and he hereby is, authorized and
directed to enter into said agreement and all other agreements and documents
connected therewith and to execute the same for and on behalf of this company on
the terms and conditions set forth therein;
 
"RESOLVED, that any officer of this company be, and he hereby is, authorized and
directed to negotiate, agree upon, execute and deliver, from time to time, in
the name of and on behalf of, this company, such agreements, amendments and
supplements to said agreement or any other agreement or documents connected
therewith, documents, instruments, certificates, notices, and further
assurances, and to perform any and all such acts and things as may be required
by PORTER CAPITAL CORPORATION in connection with said agreement or any other
agreement or document connected therewith, or may to him seem necessary or
proper to implement and effect complete consummation of said agreement or any
other agreement or document connected therewith in all respects and the purposes
set forth in these resolutions;
 
"RESOLVED, that these regulations shall remain in full force and effect until
written notice of their amendment or repeal shall be received by PORTER CAPITAL
CORPORATION and until all indebtedness and obligations arising out of said
agreement and all other agreements and documents connected therewith shall have
been paid and satisfied in full."
 
The undersigned, Edmond L. Lonergan, as the duly constituted President/Secretary
of EMTA HOLDINGS, INC. hereby certifies that the foregoing is a true and correct
copy of the resolutions duly adopted at a meeting of the Board of Directors of
EMTA HOLDINGS, INC, duly called, noticed, and held on the _____ day of March,
2009, at which meeting there was at all times present and acting a quorum of the
members of said Board; that said resolutions are in full force and effect; that
the following is a true and correct list of the present officers of the
corporation:
 

       
Edmond L. Lonergan 
President/Secretary  
 
   
 
 

 
25

--------------------------------------------------------------------------------


 
and that the following is a true and correct list of the present shareholders of
the corporation:
 

   
        %
         
        %
         
        %
         
        %
     


 

           
 
  
 
 
/s/ Edmond L. Lonergan          
Edmond L. Lonergan
Secretary of the Corporation
                (SEAL)      Dated:  _________________________              

 
 
26

--------------------------------------------------------------------------------


 
EXHIBIT "F"
 
PERFORMANCE COVENANT & WAIVER
 
WHEREAS, LUMEA, INC., a Nevada corporation, known or trading as LUMEA STAFFING
OF CA, INC., a Nevada corporation, LUMEA STAFFING, INC.., a Nevada corporation,
and LUMEA STAFFING OF IL, INC., an Illinois corporation, with a primary business
location at 7430 E. Butherus Dr., Suite D, Scottsdale, AZ 85260 with additional
business locations as reflected on attached Exhibit “I” (jointly, individually,
severally and collectively hereinafter referred to as “the "Company"), has
entered into a commercial financing agreement and other related documents dated
as of the date hereof with PORTER CAPITAL CORPORATION, an Alabama corporation
with an office for the transaction of business at 292 Madison Avenue, NY, NY,
10017; 38 Grove Street – Building C, Ridgefield, CT 06877; and 2112 First Ave.
North, Birmingham, Alabama 35203, (hereinafter respectively referred to as the
"Commercial Financing Agreement" and "Porter Capital"), wherein Porter Capital
has agreed to purchase, at a discount, certain accounts receivable and/or
invoices of the Company under certain terms and conditions; and
WHEREAS, Porter Capital is willing to purchase the accounts receivable and/or
invoices from the Company only if the undersigned executes and delivers this
Performance Covenant and Waiver (also referred to herein as the "Guaranty")
guarantying payment to Porter Capital of any of the Obligations of the Company
(as defined herein) which may become due and payable in the manner hereinafter
provided.
NOW THEREFORE, in consideration of Ten ($10.00) Dollars, and other good and
valuable consideration, the receipt of which is hereby acknowledged, and in
order to induce Porter Capital to enter into the Commercial Financing Agreement,
the undersigned covenants and agrees with Porter Capital as follows:
1. Guaranty of Obligations - The undersigned, jointly and severally,
unconditionally guarantee to Porter Capital full payment and prompt and faithful
performance by the Company of all of its present and future indebtedness and
obligations to Porter Capital. The words "indebtedness" and "obligations" are
used herein in their most comprehensive sense and include any and all advances,
debts, obligations, and liabilities of the Company heretofore including without
limitation attorneys' fees, whether due or not due, absolute or contingent,
liquidated or unliquidated, determined or undetermined, and whether the Company
may be liable individually or jointly with others, or whether recovery may be or
hereafter become barred by any statute of limitations or otherwise become
unenforceable. Said indebtedness and obligations guaranteed hereunder shall be
collectively referred to herein as "Obligations."
2. Default - Any one or more of the following shall be a default hereunder:
 
(a)
any default in the payment or performance of any instrument (including without
limitation the Commercial Financing Agreement), or of the Obligations hereby
guaranteed; or

 
(b)
any warranty, representation, statement, or report made or delivered to Porter
Capital by or on behalf of the Company, or the undersigned, being incorrect,
false, untrue, or misleading when given in any material respect whatever; or

 
(c)
a dissolution of the Company or the transfer, hypothecation, or liquidation of
all or substantially all of the Company's assets; or

 
(d)
the sale, transfer, conveyance, hypothecation or alienation of any shareholder's
interest in the Company.

In the event of any of the foregoing, the Obligations hereby guaranteed shall
become, for the purpose of this Agreement, due and payable by the undersigned
forthwith without demand or notice.
3. Presumption of Default - In the event that Porter Capital shall have
purchased an Account Receivable from the Company which shall not have been paid
in full when due at a time when the Customer to which such Account Receivable
was billed (1) has not become unable to pay its debts because of financial
problems or insolvency or both, (2) has not had the appointment of any receiver
or trustee for all or a substantial portion of its assets, (3) has not filed a
general assignment for the benefit of creditors, or (4) has not had filed
against it an involuntary or voluntary Bankruptcy proceeding, then the failure
of the Customer to pay such Account Receivable shall be presumed to be the
result of the Company's breach of a representation, warranty, covenant, or
obligation in the Commercial Financing Agreement with respect to the Account
Receivable to which it relates.
 
27

--------------------------------------------------------------------------------


 
Performance Covenant
 
4.  Authority of Officers - Porter Capital shall not be required to inquire into
the powers of the Company or the officers, directors, agents, acting or
purporting to act in its behalf, and any Obligations made or created in reliance
upon the professed exercise of such powers shall be deemed to be guaranteed
hereunder.
5.  Repurchase of Invoices - Porter Capital agrees that it generally will
refrain from making credit inquiries of the Company's customers prior to its
purchase of Accounts. Porter Capital shall rely on the Company to determine a
customer's credit-worthiness when presenting an Account of the Company for
purchase and sale. Furthermore, Porter Capital agrees to generally refrain from
contacting the customers of the Company from whom it is buying Accounts, unless
there is a breach or default under this Agreement or the Commercial Financing
Agreement. It is acknowledged by the undersigned that as a result of Porter
Capital's refraining from making credit inquiries, Porter Capital may be
purchasing Accounts of the Company which fail to meet Porter Capital's normal
underwriting requirements. As such, the undersigned agree(s) to purchase and
Porter Capital agrees to sell any Account purchased by Porter Capital from the
Company which has not been paid in full within 90 days from the date an invoice
is mailed by Porter Capital to the account debtor/customer of Company and which
cannot be charged back to the Company under the provisions of the Credit
Financing Agreement. The purchase price for any Accounts sold by Porter Capital
to the undersigned shall be the amount advanced by Porter Capital plus the
discount fee charged by Porter Capital. The undersigned shall pay such purchase
price for any sold Accounts to Porter Capital within three (3) days after oral
or written demand by Porter Capital that an Account has been sold to the
undersigned under the terms of this Agreement and that payment is due thereon.
6.  Rights are Independent - The Obligations of the undersigned are independent
of the obligations of the Company under the Commercial Financing Agreement, and
separate action or actions may be brought and prosecuted by Porter Capital
against the undersigned whether or not the Company is joined in any such action
or actions.
7.  Partnership or Association - If the Company is a partnership or other
association, this Agreement shall be extended to and include, in addition to the
undersigned, the person or persons for the time being and from time to time
carrying on the business now conducted by the Company, notwithstanding any
change or changes in the name, structure, and/or membership of the Company.
8.  Financial Condition of Company - The undersigned represent to Porter Capital
that they are now and will be completely familiar with the business, operation,
and overall economic condition of the Company and they hereby waive and
relinquish any duty on the part of Porter Capital to disclose any matter, fact,
or thing relating to the business, operation, or financial condition of the
Company now known or hereafter known by Porter Capital.
9.  Guarantor's Direct Benefit - The undersigned hereby represent and warranty
that it is in their direct economic interest to assist the Company because of
the undersigned's position(s) in and/or economic relation(s) with the Company.
10.  Joint and Several Liability - All of the obligations of the undersigned (if
more than one) hereunder shall be joint and several.
11.  Application of Payments - All moneys available to Porter Capital for
application in payment or reduction of the Obligations may be applied by Porter
Capital in such manner and in such amounts and at such time or times and in such
order, priority and proportions as Porter Capital may see fit to the payment or
reduction of such portion of the Obligations as Porter Capital may elect.
12.  Modifications and Extensions - The undersigned hereby consents that from
time to time, before or after any default by Company, with notice to or assent
from the undersigned, any security at any time held by or available to Porter
Capital for any obligation of Company for all or any portion of the Obligations,
may be exchanged, surrendered or released and any obligation of Company, may be
changed, altered, renewed, extended, continued, surrendered, compromised, waived
or released in whole or in part, or any default with respect thereto waived, and
may extend further credit in any manner whatsoever to Company, and generally
deal with Company or any such security as Porter Capital may see fit; and the
undersigned shall remain bound under this Guaranty notwithstanding any such
exchange, surrender, release, change, alteration, renewal, extension,
continuance, compromise, waiver, inaction, extension of further credit or other
dealings.
13.  Waiver of Notice - The undersigned hereby waives (a) notice of acceptance
of this Performance Covenant and Waiver and Guaranty and notice of the making
any advance by Porter Capital to Company under the Commercial Financing
Agreement; (b) presentment and demand for payment of the Obligations or any
portion thereof; (c) protest and notice of dishonor or default to the
undersigned or to any other person or party with respect to the Obligations or
any portion thereof; (d) all notices to which the undersigned might otherwise be
entitled provided notice is given to the Company if required pursuant to the
terms of the Commercial Financing Agreement and; (e) any demand for payment
under this Guaranty.
28

--------------------------------------------------------------------------------


 
Performance Covenant
 
14.  Guaranty of Payment - This is a guaranty of payment and not of collection
and the undersigned further waives any right to require that any action be
brought against Company or any other person or party or to require that resort
be had to any security.
15.  Successors and Assigns - Each reference herein to Porter Capital shall be
deemed to include its successors and assigns, in whose favor the provisions of
this Guaranty shall also inure. Each reference herein to the undersigned shall
be deemed to include the heirs, executors, administrators, legal
representatives, successors and assigns of the undersigned, all of whom shall be
bound by the provisions of this Guaranty, provided, however, that the
undersigned shall in no event or under any circumstance have the right, without
obtaining the prior written consent of Porter Capital, to assign or transfer the
undersigned's obligations and liabilities under this Guaranty, in whole or in
part, to any other person, party or entity.
16.  Non-Waiver - No delay on the part of Porter Capital in exercising any right
or remedy under this Guaranty or failure to exercise the same shall operate as a
waiver in whole or in part of any such right or remedy. No notice to or demand
on the undersigned shall be deemed to be a waiver of the obligation of the
undersigned or the right of the Porter Capital to take further action without
notice or demand as provided in this Guaranty.
17.  Further Modification - This Performance Covenant and Waiver may only be
modified, amended, changed or terminated by an agreement in writing signed by
Porter Capital and the undersigned. No waiver of any term, covenant or provision
of this Guaranty shall be effective unless given in writing by Porter Capital
and if so given by Porter Capital shall only be effective in the specific
instance in which given.
18.  Unconditional Guaranty - The undersigned acknowledges that this Performance
Covenant and Guaranty and the undersigned's obligations under this Guaranty are
and shall at all times continue to be absolute and unconditional in all
respects, and shall at all times be valid and enforceable irrespective of any
other agreements or circumstances of any nature whatsoever which might otherwise
constitute a defense to this Guaranty and the obligations of the undersigned
under this Guaranty or the obligations of any other person or party (including,
without limitation, the Company) relating to this Guaranty or the obligations of
the undersigned thereunder or otherwise with respect to the Obligations. This
Performance Covenant and Waiver sets forth the entire agreement and
understanding of Porter Capital and the undersigned, and the undersigned
absolutely, unconditionally and irrevocably waives any and all rights to assert
any defense, set-off, counterclaim or cross claim of any nature whatsoever with
respect this Guaranty or the obligations of any other person or party
(including, without limitation, the Company) relating to this Guaranty or the
obligations of the undersigned hereunder or otherwise with respect to the
Obligations in any action or proceeding brought by Porter Capital to collect the
Obligations, or any portion thereof, or to enforce the obligations of the
undersigned under this Guaranty. The undersigned acknowledges that no oral or
other agreements, understandings, representations or warranties exist with
respect to the obligations of the undersigned under this Guaranty, except those
specifically set forth in this Guaranty.
19.  No Jury Trial - The undersigned hereby irrevocably and unconditionally
waives, and Porter Capital by its acceptance of this Guaranty irrevocably and
unconditionally waives, any and all right to trial by jury in any action, suit
or counterclaim arising in connection with, out of or otherwise relating to this
Guaranty.
20.  No Subrogation - Notwithstanding any payments made by the undersigned
pursuant to the provisions of this Guaranty, the undersigned shall have no right
of subrogation in and to the Commercial Financing Agreement or any other
security held by or available to Porter Capital for the Obligations or the
payment thereof until the Obligations have been paid in full to Porter Capital.
21.  Governing Law - This Guaranty is, and shall be deemed to be, a contract
entered into under and pursuant to the laws of the State of Alabama and shall be
in all respects governed, construed, applied and enforced in accordance with the
laws of the State of Alabama. No defense given or allowed by the laws of any
other state or country shall be interposed in any action or proceeding hereon
unless such defense is also given or allowed by the laws of the State of
Alabama. If a law, which applies to this Agreement and which sets maximum loan
charges, is finally interpreted so that the fees charged by Porter Capital to
the undersigned or other charges collected or to be collected in connection with
this Agreement or the Commercial Financing Agreement exceed the permitted limits
under any applicable law or statute, then: (i) any such charge shall be reduced
by the amount necessary to reduce the charge to the permitted limit; and (ii)
any sums already collected from the undersigned which exceeded permitted limits
will be applied and shall be deemed to have been payments in reduction of any
sum owed by the Company.
29

--------------------------------------------------------------------------------


 
Performance Covenant
 
22.  Jurisdiction - All of the parties hereto agree to submit to personal
jurisdiction and acknowledge they are doing business in the State of Alabama in
any action or proceeding arising out of this Guaranty and, in furtherance of
such agreement, they hereby agree and consent that without limiting other
methods of obtaining jurisdiction, that personal jurisdiction in any such action
or proceeding may be obtained within or without the jurisdiction of any court
located in Alabama and that any process or notice or motion or other application
to any such court in connection with any such action or proceeding may be served
by registered or certified mail, return receipt requested, to or by personal
service at their last known address whether such address be within or without
the jurisdiction of any such court.
23.  Notices - All notices, demands or requests (collectively, "Notice") made
pursuant to, under or by virtue of this Guaranty must be in writing and sent to
the party or parties to whom or to which such Notice is being sent, by certified
or registered mail, return receipt requested, reputable overnight courier or
delivered by hand with receipt acknowledged in writing to the addresses first
hereinabove set forth. All notices (a) shall be deemed given when received in
accordance herewith and (b) may be given either by a party or such party's
attorneys.
24.  Severability - In case any right of Porter Capital herein shall be held to
be invalid, illegal, or unenforceable, such invalidity, illegality and/or
unenforceability shall not affect any other right granted hereby. When such
interpretation is appropriate, any word denoting gender used herein shall
include all persons, natural or artificial, and words used in the singular shall
include the plural. The undersigned agree(s) that upon request from Porter
Capital, it will, at its expense, execute, acknowledge, and deliver all such
additional instruments and further assurances and will do or cause to be done
all such further acts and things as may be reasonably necessary to fully
establish, confirm the intentions of this Agreement.
25.  Duplicate Originals - This Performance Covenant and Waiver may be executed
in any number of duplicate originals and each such duplicate original shall be
deemed to constitute but one and the same instrument.
26.  Headings, Etc. - The headings, titles and captions of various paragraphs of
this guaranty are for convenience of reference only and are not to be construed
as defining or limiting, in any way, the scope or intent of the provisions
hereof.
 
IN WITNESS WHEREOF, the undersigned has duly executed this Performance Covenant
and Waiver as of the _____ day of March, 2009.
 
 
 
LUMEA, INC.,
DBA LUMEA STAFFING OF CA, INC., LUMEA STAFFING, INC. AND LUMEA STAFFING OF IL,
INC
             
 
  
 
By:
/s/ Edmond L. Lonergan           President, a duly authorized officer  

 
 
30

--------------------------------------------------------------------------------


 
Performance Covenant
 

State of _______________       County of __________________      

 
I, the undersigned notary public in and for said county and state, hereby
certify that Edmond L. Lonergan whose names as President of the LUMEA, INC. DBA
LUMEA STAFFING OF CA, INC., LUMEA STAFFING, INC. AND LUMEA STAFFING OF IL, INC.,
a corporation, is signed to the foregoing instrument and who are known to me and
acknowledged before me on this day that being informed of the contents of the
instrument, they, as such officer and with authority, executed the same
voluntarily.
 
Given under my hand and official seal this the _______ day of
___________________________, 2009.
 

       
(Seal)
          Notary Public       My Commission Expires:  ________________          

 
 
 
 
 
 
EMTA HOLDINGS, INC.
             
 
  
 
By:
/s/ Edmond L. Lonergan           President, a duly authorized officer  

 
 
31

--------------------------------------------------------------------------------


 
Performance Covenant
 

State of _______________       County of __________________      

 
I, the undersigned notary public in and for said county and state, hereby
certify that Edmond L. Lonergan whose names as President of the EMTA HOLDINGS,
INC., a corporation, is signed to the foregoing instrument and who are known to
me and acknowledged before me on this day that being informed of the contents of
the instrument, they, as such officer and with authority, executed the same
voluntarily.
 
 
Given under my hand and official seal this the _______ day of
___________________________, 2009.
 

       
(Seal)
          Notary Public       My Commission Expires:  ________________          

 
 
 
 
 
PORTER CAPITAL CORPORATION
             
 
  
 
By:
/s/ Ron Williamson           a duly authorized officer  

 
 
32

--------------------------------------------------------------------------------


 
Performance Covenant
 
Exhibit “G”
MISDIRECTED PAYMENT
 
The Company and Edmond L. Lonergan and James C. Marshall (“CLIENT”) agrees to
the following: Pursuant to the Commercial Finance Agreement of this date, CLIENT
agrees that even though Porter Capital Corporation (“PCC”) and CLIENT shall use
their joint best efforts to notify all customers/account debtors of CLIENT of
the assignment by CLIENT to PCC of certain accounts, some payments may be sent
directly to CLIENT which are the sole and exclusive property of PCC (i.e.,
payment on invoices financed by PCC). In such circumstances, CLIENT promises not
to negotiate said check or other forms of payment, but to hold them in trust and
safekeeping for the benefit of PCC and to turn over to PCC the exact form of
payment received. That is, CLIENT agrees to turn over to PCC, immediately and in
kind, any such check or other form of payment(s), which is the property of PCC.
Further with respect thereto:
 
 
1.
CLIENT acknowledges that it has been notified by PCC of the potential civil or
criminal liability or both for failure to fully comply herewith, that even the
cashing, depositing and/or negotiation of any payment which is the property of
PCC could result in civil and criminal liability or both and the penalties
attendant thereto. Even if some employee of CLIENT negotiates such a check
payment without CLIENT’s direct knowledge, CLIENT will be held liable for the
acts of CLIENT’s employees, agents, and servants.

 
 
2.
CLIENT acknowledges that it has been notified by PCC that an indebtedness by
CLIENT to PCC arising under circumstances as described herein above can
constitute a debt which cannot be discharged in a Court of Bankruptcy, and that
the conversion of check payments can be deemed an intentional act even though
CLIENT did not specifically intend to take or convert said payments or damage
PCC or both.

 
 
3.
CLIENT further acknowledges that it has been notified by PCC of handling
procedures for any payments accepted via credit card for an outstanding invoice,
shall be remitted to PCC the same day as credit card payment is accepted and
CLIENT shall provide a copy of the receipt or bank transaction for said amount.

 
Executed this ____ day of March, 2009, at 33747 N. Scottsdale Road, Ste 135,
Scottsdale, AZ 85266.
 
LUMEA, INC.,
DBA LUMEA STAFFING OF CA, INC., LUMEA STAFFING, INC. AND LUMEA STAFFING OF IL,
INC
       
By:
/s/ Edmond L. Lonergan     President, a duly authorized officer  

 
 
33

--------------------------------------------------------------------------------


 
Performance Covenant
 
 

State of _______________       County of __________________      

 
I, the undersigned notary public in and for said county and state, hereby
certify that Edmond L. Lonergan whose names as President of the LUMEA, INC. DBA
LUMEA STAFFING OF CA, INC., LUMEA STAFFING, INC. AND LUMEA STAFFING OF IL, INC.,
a corporation, is signed to the foregoing instrument and who are known to me and
acknowledged before me on this day that being informed of the contents of the
instrument, they, as such officer and with authority, executed the same
voluntarily.
 
Given under my hand and official seal this the _______ day of
___________________________, 2009.
 

       
(Seal)
          Notary Public       My Commission Expires:  ________________          

 
 
 
 
 
 
LUMEA, INC.,
DBA LUMEA STAFFING OF CA, INC., LUMEA STAFFING, INC. AND LUMEA STAFFING OF IL,
INC
       
By:
/s/ James C. Marshall     CFO, a duly authorized officer  

 
34

--------------------------------------------------------------------------------


 
Performance Covenant
 
 
 

State of _______________       County of __________________      

 
I, the undersigned notary public in and for said county and state, hereby
certify that James C. Marshall whose names as CFO of the LUMEA, INC. DBA LUMEA
STAFFING OF CA, INC., LUMEA STAFFING, INC. AND LUMEA STAFFING OF IL, INC., a
corporation, is signed to the foregoing instrument and who are known to me and
acknowledged before me on this day that being informed of the contents of the
instrument, they, as such officer and with authority, executed the same
voluntarily.
 
Given under my hand and official seal this the _______ day of
___________________________, 2009.
 

       
(Seal)
          Notary Public       My Commission Expires:  ________________          

 
35

--------------------------------------------------------------------------------


 
EXHIBIT A - Attachment to UCC-1 --- Description of Collateral
Secured Party: PORTER CAPITAL CORPORATION
 

--------------------------------------------------------------------------------

 
All of the following, whether now existing or hereafter arising, are collateral
("Collateral") covered by this financing statement:
 
 
(a) all of the Company's accounts, proceeds from accounts, contract rights,
instruments, documents, chattel paper, copyrights, patents, computer codes,
software, trademarks, other intellectual property rights, any property rights
not specifically set forth herein which may be specific to the business of the
company, and general intangibles, as such terms are defined in the Uniform
Commercial Code, as enacted in the State of Alabama ("UCC"); (b) all forms of
obligations owing to the Company, including but not limited to all tax refunds
and tax refund claims, letters of credit and all proceeds thereof; (c) all
guarantees, security, and liens which the Company may hold for the payment or
performance of any item of Property (including, without limitation, all rights
of stoppage in transit, replevin, and reclamation and as an unpaid vendor or
lienor); (d) all rights to goods represented by any item of Property or the sale
of which goods gave rise to any item of Property including, without limitation,
all rights upon return, replevin, or repossession of such goods, all documents
of title, warehouse receipts, bills of lading, books, records and other
documents relating to any of the Property; (e) the Company's goodwill; (f) all
books, records, and lists, in whatever form maintained; (g) all the Company's
inventory, wherever located, whether in the Company's or some other person's
possession, including, without limitation, all raw materials, supplies work in
process, and finished products manufactured by and/or held for sale or lease or
to be furnished in connection with the Company's business, as well as any and
all computer code, software, software products, or databases; (h) all equipment
(as defined in the UCC), whether in the Company's or some other person's
possession, including, without limitation, all machinery, accessories, motors,
controls, engines, dies, tools, jigs, benches, tables, computers and data
fixtures, and all substitutions, accretions, replacements, and additions thereto
and all other component and auxiliary parts used in connection therewith or
attached thereto; (I) any other property of the Company of any kind or nature
coming into Porter Capital's actual or constructive possession, custody or
control, or in transit to Porter Capital or his agent for whatever purpose, and
all proceeds of any item of Property and all proceeds of such proceeds,
including, without limitation, all payments under any indemnity, warrant or
guaranty payable with respect to the Property, all awards for taking by eminent
domain, and all proceeds of fire or other insurance. Although proceeds are
covered herein, the secured party in no way has authorized sale of the
collateral by the debtor. NOTE: PURSUANT TO AN AGREEMENT BETWEEN DEBTOR &
SECURED PARTY, DEBTOR HAS AGREED THAT IT WILL NOT FURTHER ENCUMBER THE ASSETS
DESCRIBED ABOVE.

 
Debtor Corporation: LUMEA, INC. DBA LUMEA STAFFING OF CA, INC., LUMEA STAFFING,
INC. AND LUMEA STAFFING OF IL, INC
 
 

           
 
  
 
By:
/s/ Edmond L. Lonergan          
Edmond L. Lonergan
President, a duly authorized officer
 

 
36

--------------------------------------------------------------------------------


 

State of _______________       County of __________________      

 
I, the undersigned notary public in and for said county and state, hereby
certify that Edmond L. Lonergan whose names as President of the LUMEA, INC. DBA
LUMEA STAFFING OF CA, INC., LUMEA STAFFING, INC. AND LUMEA STAFFING OF IL, INC.,
a corporation, is signed to the foregoing instrument and who are known to me and
acknowledged before me on this day that being informed of the contents of the
instrument, they, as such officer and with authority, executed the same
voluntarily.
 
Given under my hand and official seal this the _______ day of
___________________________, 2009.
 

       
(Seal)
          Notary Public       My Commission Expires:  ________________          

 
 
37

--------------------------------------------------------------------------------


 
EXHIBIT “H”
 
Internal Revenue Tax Form 8821 is attached hereto and made a part hereof.
 
IN WITNESS WHEREOF, the undersigned has duly executed this Tax Form 8821 as of
the _______ day of March, 2009.
 
 
 
LUMEA, INC.,
DBA LUMEA STAFFING OF CA, INC., LUMEA STAFFING, INC. AND LUMEA STAFFING OF IL,
INC
             
 
  
 
By:
/s/ Edmond L. Lonergan          
Edmond L. Lonergan
President, a duly authorized officer
 

 
 
 

State of _______________       County of __________________      

 
I, the undersigned notary public in and for said county and state, hereby
certify that Edmond L. Lonergan whose names as President of the LUMEA, INC. DBA
LUMEA STAFFING OF CA, INC., LUMEA STAFFING, INC. AND LUMEA STAFFING OF IL, INC.,
a corporation, is signed to the foregoing instrument and who are known to me and
acknowledged before me on this day that being informed of the contents of the
instrument, they, as such officer and with authority, executed the same
voluntarily.
 
Given under my hand and official seal this the _______ day of
___________________________, 2009.
 

       
(Seal)
          Notary Public       My Commission Expires:  ________________          

 
 
38

--------------------------------------------------------------------------------

